Paine, J.
It seems to us very clear that, upon the facts stated in the complaint, the conveyance by the plaintiff to his son did not extinguish his right to claim the property as his homestead. That conveyance was made solely for the purpose of enabling the plaintiff better to derive his support from the homestead, which was the very design the law intended to secure. The agreement was, that the son was to come and live with the parents, and the latter were to continue to live on the place, and assist, as far as they were able, in its cultivation. And for this assistance and the conveyance, they were to have a home on the place and their support during their lives. It would be extraordinary indeed if a conveyance upon such an agreement as this should be held to be within the rule established in Hoyt v. Howe, 3 Wis. 752. The legislature immediately changed that rule, as to all cases. But certainly such a rule never would have been applied to a case like this, where the conveyance was merely a means of applying the homestead more effectually to the support and maintenance of its aged and infirm owner.
By the Court. — The judgment is affirmed, with costs.